Title: To Thomas Jefferson from Bernard Peyton, 6 September 1824
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd.
6 Sept. 1824Yours of the 3d is recd, & your request relative to it, shall be strictly complied with, I am fully sensible of the propriety of it.—My views of the subject; were precisely yours, as I now see, & am fully persuaded there is not another individual in these United States, that would have felt himself at liberty, or would have ventured to persue a similar course, under like circumstances—I am exceedingly sorry I ever troubled you about it, as things here turned out—The last of the three french Grammars goes by to day’s mail—With sincere regard Dr Sir Yours very TrulyBernard Peyton